712 N.W.2d 444 (2006)
474 Mich. 1117
Kevin MacLACHLAN, Personal Representative of the Estate of David MacLachan, Deceased, Plaintiff-Appellee,
v.
CAPITAL AREA TRANSPORTATION AUTHORITY and John Doe, Defendants, and
City of Lansing, Defendant-Appellant.
Docket No. 128131(56). COA No. 252221.
Supreme Court of Michigan.
April 24, 2006.
On order of the Court, the motion for reconsideration of the order of February 24, 2006 is considered and it is DENIED *445 because it does not appear the order was entered erroneously.
CAVANAGH, and KELLY, JJ., would grant reconsideration.